Citation Nr: 0414308	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to total rating based on unemployability due 
to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 1971 
and from April to May 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 1998 and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

In an April 2003 decision, the Board granted the veteran an 
increased rating of 50 percent for post-traumatic stress 
disorder, and denied the veteran's claim for a total rating 
based on unemployability due to service-connected disability.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter referred to as 
the Court).

In December 2003, the Court issued an order which granted a 
joint motion of the parties, dated that same month, to 
partially vacate and remand the Board's April 2003 decision.  
A copy of the motion and the Court's Order have been 
incorporated into the claims folder.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the appellant has not received adequate notice 
of the information and evidence necessary to substantiate his 
claim, notice of which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA, or notice that he should provide any 
evidence in his possession that pertains to the claim.  
Accordingly a remand is required in order for the veteran to 
be provided such information.  In this regard, the Board 
observes that a VA letter issued to the veteran in January 
2003 did not set forth with sufficient specificity the 
information and evidence necessary to substantiate the 
increased rating claim specifically for PTSD, nor the claim 
for a total rating for compensation purposes based on 
individual unemployability.

The veteran has not had a VA psychiatric examination since 
August 1999.  A current VA psychiatric examination is needed 
in order to determine the current severity of the veteran's 
service-connected post-traumatic stress disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent, with 
specificity relative to each issue on 
appeal.  This should include informing 
the appellant of the information and 
evidence necessary to substantiate each 
specific claim; which evidence will be 
retrieved by VA; which evidence, if any, 
he is expected to obtain and submit; and 
that he should provide any evidence in 
his possession that pertains to the 
claims.  

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have treated him for post-traumatic 
stress disorder.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations 
which are not currently of record.  All 
records obtained should be associated 
with the veteran's claims file.

3.  When the above action has been 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
nature and severity of the service-
connected post-traumatic stress disorder.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide an opinion concerning the 
impact of the veteran's service-connected 
post-traumatic stress disorder on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for post-traumatic 
stress disorder, and his claim for a 
total rating based on unemployability due 
to service-connected disability.  The RO 
should also consider whether that claim 
should be referred to the Director of the 
VA Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2003).

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




